Citation Nr: 1631225	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-02 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating greater than 50 percent for paranoid schizophrenia with memory loss. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1. The Veteran's paranoid schizophrenia with memory loss has been manifested by total occupational and social impairment due to severe symptoms including paranoid delusions, auditory hallucinations, disorientation to time, agoraphobia, and self-isolation, with long-standing unemployment and homelessness. 

2. Entitlement to TDIU is moot by virtue of the 100-percent rating for paranoid schizophrenia with memory loss. 


CONCLUSIONS OF LAW

1. The criteria for a 100 percent schedular rating for paranoid schizophrenia with memory loss are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9400-9203 (2015). 

2. Entitlement to TDIU is dismissed.  38 U.S.C.A. §§ 501, 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes listed in the Rating Schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

The Veteran's psychiatric disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400-9203.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Diagnostic Code 9400 pertains to generalized anxiety disorder, and DC 9203, which has since been removed from the rating schedule, pertained to schizophrenia, paranoid type.  38 C.F.R. § 4.130 (2011).  With the exception of eating disorders, all mental health disorders, including generalized anxiety disorder and schizophrenia (DC 9201), are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9201-9440.  

As relevant to this appeal, the General Rating Formula provides that a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).  Id. .

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  The Board notes that GAF scores are not used in the DSM-V.  However, as the DSM-IV is applicable to the present appeal, it is appropriate to consider GAF scores as a factor in assessing the severity of the Veteran's psychiatric disorder. 

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports a 100 percent rating for the Veteran's psychiatric disorder.  A May 2008 VA treatment record reflects that the Veteran experienced continuous anxiety, with anxiety attacks several times a day with sweating, shortness of breath, and palpitations.  He was very isolative and had depression with crying spells several times a week.  He was homeless, and lived at a friend's house, where the friend "pretty much [took] care of him."  He was unemployed and had not worked in twenty years.  He had no family contact.  He had two sons but was not in contact with them.  He stayed at home most of the time and watched television or "[took] care of his dogs." (In fact, as discussed in the next paragraph, another examination report reflects that he did not have dogs, but rather the friend at whose home he was staying had a dog, and that the care was limited to feeding the dog.)  He avoided going to the store or anywhere else.  On examination, the Veteran was alert and oriented.  He was fairly groomed.  No psychotic symptoms were elicited.  Insight and judgment were poor.  The Veteran was diagnosed with depressive disorder and generalized anxiety disorder with panic attacks.  A GAF score of 65 was assigned.

Records from the Social Security Administration (SSA) include a June 2008 psychiatric evaluation in which the examiner diagnosed schizophrenia, paranoid type, generalized anxiety disorder, and panic disorder with agoraphobia.  The examiner concluded that the Veteran was "significantly mentally ill" and had been isolating himself for the last twenty years.  The examiner further stated that the Veteran was in severe psychiatric distress and was "very dysfunctional."  The examiner found that as a result of his psychiatric symptoms, the Veteran was markedly impaired with regard to his ability to understand and remember instructions, sustain attention and concentration, interact with other people, and adapt to changes in routine or a work-like setting.  Concentration and memory impairment were noted on testing.  The Veteran was "oriented to some extent," but was unsure which month it was.  The Veteran exhibited poor insight into his own problems.  He reported anxiety and panic attacks.  He was almost always anxious and also had depression.  He did not experience visual hallucinations, but did hear someone yelling at him about five to six times a day.  The Veteran exhibited "probable paranoid delusions," stating that he felt he was always being watched and that people were talking about him.  With regard to activities of daily living, the Veteran dressed himself without assistance, bathed every other day, also without assistance, and prepared his own meals, usually by making himself a sandwich.  He "really [did] no work around the house," other than feeding his friend's dog.  He spent most of the day walking around the yard.  If someone came into the yard, he walked into his room and closed the door.  He spent most of his time alone, and had no contact with his siblings, mother, or children.  He only went out occasionally to buy a loaf of bread. 

A December 2008 SSA Disability Determination form reflects a finding of disability for SSA purposes since March 2008 with a primary diagnosis of "schizophrenic, paranoid, and other functional psychotic disorders," and a secondary diagnosis of "other and unspecified arthropathies." 

A May 2010 private treatment record reflects that the Veteran was diagnosed with agoraphobia with panic attacks and depressive disorder, with a GAF score of 45.  At this time he reported panic attacks, agoraphobia, paranoia and depression.  He reported that his depression could be quite debilitating at times.  He sometimes heard voices at night before sleep or after waking.  

A September 2010 VA examination report reflects that the Veteran was on anti-psychotic medication, anti-depressant medication, and anti-anxiety medication.  The medication had reduced his paranoia to some extent, but also caused drowsiness.  The Veteran reported depressive symptoms that included daily sad mood and affect; daily decreased appetite; daily anhedonia (loss of interest in pleasurable activities), daily feelings of hopeless, uselessness, and guilt; and daily memory impairment (forgetting his phone number, appointments, and medications).  He also experienced daily concentration difficulties, being unable to focus for more than fifteen minutes, and daily self-loathing.  His anxiety symptoms included panic attacks twice per day, daily racing thoughts, daily muscle tension, and daily irritability.  On examination, his clothes were disheveled.  However, the examiner noted that the Veteran was able to maintain minimum hygiene.  He was oriented to person and place, but not to time, in that he was able to name the day of the week, but not the date.  He exhibited poverty of thought and persecutory delusions; the latter were not persistent.  The paranoid delusions were described as believing people were talking behind him and watching him.  He also experienced auditory hallucinations, which were not persistent.  These were described as hearing a voice outside his head calling his name in a stern voice.  His panic attacks were characterized by sweats, shakes, chest tightness, heart racing, and difficulty catching his breath.  He reported a history of suicidal ideation, but no plan or intent.  With regard to activities of daily living, the Veteran performed his own grooming, bathing, chores, and shopping, but did them less frequently than in the past.  He exhibited moderate memory impairment on examination.  With regard to occupational history, the Veteran had worked as a janitor, but had not been employed in the past ten to twenty years.  He attributed his unemployment to his mental health symptoms.  

The September 2010 VA examiner diagnosed paranoid schizophrenia and panic disorder with agoraphobia secondary to the schizophrenia, and assigned a GAF score of 50.  The examiner explained that the Veteran GAF score was based on the Veteran's severe psychosocial and occupational impairment resulting from his diagnosed psychiatric disorders, which accounted for a majority of his psychosocial and occupational impairment.  The examiner found that the Veteran's psychiatric disability did not result in total occupational and social impairment, but did cause deficiencies in most areas, such as judgment, thinking, mood, family relations, work or school.  The examiner noted that the Veteran avoided people due to his guardedness, suspicion, and paranoia.  He had no contact with his children from a prior marriage, and little or no contact with his siblings.  He had great difficulty associated with others, which made it difficult to interact with co-workers on the job.  He also had difficulty attending to tasks without becoming distracted and remembering to follow through on instructions, and therefore would have difficulty completing job assignments and completing them in a timely fashion.  

An October 2010 private treatment record reflects that the Veteran had started dating again, and that there had been some symptom improvement with medication.  

An August 2011 private treatment record reflects the Veteran's report that he was experiencing paranoia, with feelings that people were "out to get him."  The Veteran's anti-psychotic medication (Abilify) was increased.  He was diagnosed with panic disorder, major depression, and delusional disorder, and assigned a GAF score of 50. 

A January 2012 private treatment record shows that the Veteran continued to report symptoms of depression, agoraphobia, and panic attacks.  The symptoms had become relatively stable with medication, but he had a recent increase in paranoia.  The psychiatrist assigned a GAF score of 46. 

The Veteran's paranoid delusions, auditory hallucinations, disorientation to time, and near-continuous self-isolation due to paranoia and agoraphobia more nearly approximate symptomatology equivalent to that associated with a 100 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130; see also 38 C.F.R. §§ 4.3, 4.7.  Although the September 2010 VA examiner found that the Veteran did not have total occupational and social impairment due to his psychiatric disability, no explanation was provided.  Both this examiner and the June 2008 SSA examiner essentially found that the Veteran was unable to work.  In this regard, the June 2008 SSA examination reflects findings that the Veteran was "significantly mentally ill," "very dysfunctional," and "markedly impaired" in various areas of functioning essential to working in any setting, including the ability to understand and remember instructions, sustain attention and concentration, and interact with other people.  The September 2010 VA examiner concluded that the Veteran had severe psychosocial and occupational impairment resulting from his diagnosed psychiatric disorders, and would have difficulty completing job assignments and completing them in a timely fashion.  The examiner did not identify or suggest that there was any work the Veteran could do, and the above findings regarding occupational impairment more closely approximate total occupational impairment.  The Veteran's homelessness and many years of unemployment underscore the severity of his symptoms and functional impairment.  As found by the September 2010 VA examiner, the Veteran's psychiatric disorders accounted for a majority of his psychosocial and occupational impairment.  

With regard to social impairment, although the Veteran was staying at a friend's house, and reported that he was dating again in the October 2010 private treatment record, he has generally been shown to self-isolate and avoid others due to his psychiatric symptoms, and has reported having no contact with his children and little or no contact with his siblings.  There is no evidence of any other social contact.  He has generally stayed in the house, only going out to buy a loaf of bread on occasion.  This evidence more nearly approximates total social impairment.  See 38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that the various psychiatric diagnoses reflected in the examination reports and treatment records all pertain to the Veteran's service-connected psychiatric disability.  There is no evidence suggesting otherwise.  Moreover, the September 2010 VA examiner concluded that the Veteran's agoraphobia was secondary to his service-connected schizophrenia.  Thus, all psychiatric symptomatology and functional impairment has been attributed to the Veteran's service-connected psychiatric disability.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).  In any event, it is the Veteran's schizophrenia and associated agoraphobia that appear to be the cause of the majority of his symptoms and resultant functional impairment. 

In sum, resolving reasonable doubt in favor of the claim, the criteria for a 100 percent rating under the General Rating Formula are more nearly approximated, and therefore a 100 percent rating is granted for service-connected schizophrenia with memory loss.  See id.; 38 C.F.R. § 4.130. 

With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  Since a 100 percent rating has been granted for the Veteran's psychiatric disability on a schedular basis, the issue of entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  


ORDER

An initial schedular rating of 100 percent for paranoid schizophrenia with memory loss is granted, subject to the law governing payment of monetary benefits. 

Entitlement to TDIU is dismissed. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


